Case 2:18-ml-02814-AB-FFM Document 199-31 Filed 02/26/19 Page 1 of 3 Page ID
                                 #:6569




                EXHIBIT 53
                                                                                                                              EXHIBIT 53-1
                Case 2:18-ml-02814-AB-FFM Document 199-31 Filed 02/26/19 Page 2 of 3 Page ID
                                                 #:6570

             From:              Britton, Eric (E.J.)<ebritton@ford.com>
             Sent:              Tuesday, November 25, 2014 11:04 AM
             To:                Ott, David (D.J.)<dott@ford.com>
             Subject:           RE: DPS6 transmission review


            They are on vacation. What time do you have available Monday morning?

            Eric Britton
            Government Investigations
            Tel. 313-323-2966
            Fax: 313-594-2268




            -----Original Message-----
            From: Ott, David (D.J.)
            Sent: Tuesday, November 25, 2014 10:20 AM
            To: Britton, Eric (E.J.)
            Subject: FW: DPS6 transmission review

            Eric, see below. Can you please contact Chris and Shawn to see if they can support?

            If they are on vacation, let's find a time early next week that we can recommend to NHTSA.

            Dave

            -----Original Message-----
            From: Jeff.Quandt@dot.gov [mailto:Jeff.Quandt@dot.gov]
            Sent: Tuesday, November 25, 2014 9:45 AM
            To: Ott, David (D.J.)
            Cc: Fronckowiak, Todd (T.M.)
            Subject: DPS6 transmission review

            Dave,

            Let me know if Ford can support WebEx review next Wed afternoon (after 2pm) with ODI VCD (myself and Kareem Habib)
            & DAD (Greg Magno & Will Godfrey). We would like to cover technical review of MAM issue, but are more interested in
            review of field data and characteristics of complaints for solder cracking condition (speeds/driving conditions, failure
            rates/trends, progressive symptoms & restartability), but also some discussion of other problems addressed by field actions in
            the subject vehicles (shift quality service campaign and seal leak). For each issue, please provide synopsis of root cause,
            scope, rates and review of complaint/claim characteristics (basically how each issue is distinguishable from the others when
            reviewing consumer complaints). Please call if you need further clarification on agenda/topics.

            Thanks,
            Jeff Quandt
            Chief, Vehicle Control Division
            National Highway Traffic Safety Administration Office of Defects Investigation
            NVS-213 Room W48-312




Produced Subject to a Confidential Protective Order                                                                                    VGS5-00366836
                                                                                                                                EXHIBIT 53-2
                Case 2:18-ml-02814-AB-FFM Document 199-31 Filed 02/26/19 Page 3 of 3 Page ID
                                                 #:6571

            1200 New Jersey Avenue, SE.
            WashingtonD.C. 20590-0001
            202.366.5207    desk
            202.366.1767    fax



            IMPORTANT WARNING: This email (and any attachments) is only intended for the use of the person or entity to which it
            is addressed, and may contain information that is privileged and confidential. You, the recipient, are obligated to maintain it
            in a safe, secure and confidential manner. Unauthorized redisclosure or failure to maintain confidentiality may subject you to
            federal and state penalties. If you are not the recipient, please immediately notify us by return email, and delete this message
            from your computer.




Produced Subject to a Confidential Protective Order                                                                                      VGS5-00366837
